Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are pending. 
Response to Arguments
Applicant presents the following arguments in the May 21, 2021 amendment. 
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Wu et al. (US 2017/0109446 A1, hereinafter Wu).    
Regarding independent claim(s) 1, Terrill discloses a method executed by at least one hardware processor comprising the steps of: receiving a message from a first user, the message being for a second user (Shenoy discloses a client system may be an electronic device including hardware and software such components and capable of carrying out the appropriate functionalities implemented or supported by a client system (hardware device, or any other suitable hardware devices). The processor includes hardware for executing instructions, such as those making up a computer program. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Receive, from a first client system associated with a first user, a message sent from the first user to a second user, (see Shenoy: Col. 5 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of a method executed by at least one hardware processor comprising the steps of: receiving a message from a first user, the message being for a second user); 
transmitting the message to the second user; determining, based at least in part on the message, that the first user and the second user had an in-person meeting (Shenoy discloses a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app). As an example, Alice sets a meeting with Bob, one of her colleagues, using a messaging application that is integrated with the assistant system. Alice and Bob agree on a location and time for the meeting on a messaging thread of the messaging application. The assistant system serving Alice may identify an event in the future (a meeting with Bob) and the location and time associated with the event (in-person meeting). Alice and Bob agreed to have a meeting at 2:00 in the afternoon tomorrow. The meeting place is going to be the meeting room A. The intent classifier may determine the user's intent associated with the user request, (see Shenoy: Col. 18 lines 1-67, Col. 22 lines 1-67, Col. 41 lines 1-67 and FIG. 5). This reads on the claim concepts of transmitting the message to the second user; determining, based at least in part on the message, that the first user and the second user had an in-person meeting); 
transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user (Shenoy discloses a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app). The server may accept the HTTP request and communicate to a client system 130 one or more Hyper Text Markup Language (HTML) files responsive to the HTTP request. The assist system 140 may use natural-language understanding to analyze the user request based on user's profile and other relevant information.  As an example, Alice sets a meeting with Bob, one of her colleagues, using a messaging application that is integrated with the assistant system. Alice and Bob agree on a location and time for the meeting on a messaging thread of the messaging application. The assistant system serving Alice may identify an event in the future (a meeting with Bob) and the location and time associated with the event (in-person meeting). Alice and Bob agreed to have a meeting at 2:00 in the afternoon tomorrow. The meeting place is going to be the meeting room A. The intent classifier may determine the user's intent associated with the user request, (see Shenoy: Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 18 lines 1-67, Col. 22 lines 1-67, Col. 41 lines 1-67 and FIG. 5). This reads on the claim concepts of transmitting a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user); 
receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user (Shenoy discloses Receive, from a first client system associated with a first user, a message sent from the first user to a second user (set of content objects to display to a user). the assistant system 140 may compute a confidence score for the intent to offer entity information based on user behavior history records associated with the second user. The assistant system 140 may then calculate similarity scores (e.g., based on cosine similarity) between the feature vector representing the user's interest and the feature vectors representing the candidate entities. The ranking may be alternatively based on a ranking model that is trained based on user feedback data. The assistant system may send, to a second client system associated with the second user, if the confidence score exceeds a threshold score, instructions for presenting a suggestion to the second user to store the values for entity information in association with a profile record for the entity. (see Shenoy: Col. 5 lines 1-67, Col. 11 lines 1-67, Col. 16 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 30 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of receiving the first set of data from the first user; determining, based on the first set of data, a score of the second user); and                                                  
	However, Shenoy does not appear to specifically disclose transmitting a notification, based on
the score, to the second user.   
	In the same field of endeavor, Wu discloses transmitting a notification, based on the score, to
the second user (Wu discloses a system that could facilitate off-line social interaction by incorporating
Attendee specific personalized introductions, group matching, or Networking Activity
recommendations would help make interpersonal networking more efficient and effective for
potential Attendees. The recommendation system interface, such as an app or interpersonal
networking interface device, a notification (e.g. e-mail, text, mobile or desktop push notification,
phone call, etc.), or any other way. Attendee may be visible to the specific user or attendee, or may
alert the specific user or Attendee through a notification, e-mail, or other message. A personal
introduction between two system users may be defined to only consider Characteristics and Interests
that have validity weights over a defined threshold for both users, (see Wu: Para. 0160-0164, 0188,
0216, 0221 and 0253). This reads on the claim concept of transmitting a notification, based on the
score, to the second user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy in order to have incorporated a notification based on the user’s relationships between the scores associated (notification), as disclosed by Wu, since both of these mechanisms are directed to it is possible to implement advanced matching algorithms with the help of Al or AR. Similar to Netflix 
summed together for a composite matching score for the two records. Notification, attributes are
uniquely identified by their name. Attribute types belong to a pre-defined set of type. Incorporating the
teachings of Wu into Shenoy would produce an interpersonal network manager maintains data on user

Regarding dependent claim(s) 2, the combination of Shenoy and Wu discloses the method as in
claim 1. Shenoy further discloses wherein determining that the first user and the second user had the in-person meeting comprises determining that the message received from the first user comprises a phone number (Shenoy discloses a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app). As an example, Alice sets a meeting with Bob, one of her colleagues, using a messaging application that is integrated with the assistant system. Alice and Bob agree on a location and time for the meeting on a messaging thread of the messaging application. The assistant system serving Alice may identify an event in the future (a meeting with Bob) and the location and time associated with the event. Alice and Bob agreed to have a meeting at 2:00 in the afternoon tomorrow. The meeting place is going to be the meeting room A. The intent classifier may determine the user's intent associated with the user request. Users may share information associated with entities such as, for example, restaurant names, places, songs, movies, addresses, phone numbers, dates, and so on during their messaging conversations, (see Shenoy: Col. 18 lines 1-67, Col. 22 lines 1-67, Col. 24 lines 1-67, Col. 27 lines 1-67, Col. 41 lines 1-67 and FIG. 5). This reads on the claim concepts of wherein determining that the first user and the second user had the in-person meeting comprises determining that the message received from the first user comprises a phone number). 
	Regarding dependent claim(s) 7, the combination of Shenoy and Wu discloses the method as in
claim 1. However, Shenoy does not appear to specifically disclose wherein the notification comprises at least one of a way to improve a user profile and a way to improve a date.  
In the same field of endeavor, Wu discloses wherein the notification comprises at least one of a
way to improve a user profile and a way to improve a date (Wu discloses a system that could facilitate
off-line social interaction by incorporating Attendee specific personalized introductions, group
matching, or Networking Activity recommendations would help make interpersonal networking more
efficient and effective for potential Attendees. A Recommendation score may alternatively or
additionally, be based on how much a Recommended Networking Activity or social interaction would
contribute to a user's personal or professional goals, or considerations of group dynamics, such as
how much the user's presence at a Recommended Networking Activity or social interaction would
improve the activity or social interaction for other Attendees or involved users. A user profile defined
user information on the app (a medium interest in meeting a romantic partner). The recommendation
system interface, such as an app or interpersonal networking interface device, a notification (e.g. email, text, mobile or desktop push notification, phone call, etc.), or any other way. Attendee may be
visible to the specific user or attendee, or may alert the specific user or Attendee through a
notification, e-mail, or another message. A personal introduction between two system users may be
defined to only consider Characteristics and Interests that have validity weights over a defined threshold for both users, (see Wu: Para. 0102, 0160-0164, 0188, 0196, 0216, 0221 and 0253). This
reads on the claim concept of wherein the notification comprises at least one of a way to improve a
user profile and a way to improve a date).
	Regarding independent claim(s) 12, Shenoy discloses an apparatus comprising: an interface configured to send and receive data over a network; and a hardware processor configured to: receive, using the interface, a from a first user, the message being for a second user (Shenoy discloses a network 110 may include one or more networks 110. A web interface encompasses one or more corresponding
20 source files (which a browser may use to render the web interface).  A client system may be an electronic device including hardware and software such components and capable of carrying out the appropriate functionalities implemented or supported by a client system (hardware device, or any other suitable hardware devices). The processor includes hardware for executing instructions, such as those making up a computer program. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Receive, from a first client system associated with a first user, a message sent from the first user to a second user, (see Shenoy: Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of an apparatus comprising: an interface configured to send and receive data over a network; and a hardware processor configured to: receive, using the interface, a from a first user, the message being for a second user);
transmit, using the interface, the message to the second user; determine, based at least in part on the message, that the first user and the second user had an in-person meeting (Shenoy discloses a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app) and browser may use to render the web interface. As an example, Alice sets a meeting with Bob, one of her colleagues, using a messaging application that is integrated with the assistant system. Alice and Bob agree on a location and time for the meeting on a messaging thread of the messaging application. The assistant system serving Alice may identify an event in the future (a meeting with Bob) and the location and time associated with the event (in-person meeting). Alice and Bob agreed to have a meeting at 2:00 in the afternoon tomorrow. The meeting place is going to be the meeting room A. The intent classifier may determine the user's intent associated with the user request, (see Shenoy: Col. 18 lines 1-67, Col. 22 lines 1-67, Col. 41 lines 1-67 and FIG. 5). This reads on the claim concepts of transmit, using the interface, the message to the second user; determine, based at least in part on the message, that the first user and the second user had an in-person meeting);                                                  
transmit, using the interface, a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user (Shenoy discloses a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app) and browser may use to render the web interface. The server may accept the HTTP request and communicate to a client system 130 one or more Hyper Text Markup Language (HTML) files responsive to the HTTP request. The assist system 140 may use natural-language understanding to analyze the user request based on user's profile and other relevant information.  As an example, Alice sets a meeting with Bob, one of her colleagues, using a messaging application that is integrated with the assistant system. Alice and Bob agree on a location and time for the meeting on a messaging thread of the messaging application. The assistant system serving Alice may identify an event in the future (a meeting with Bob) and the location and time associated with the event (in-person meeting). Alice and Bob agreed to have a meeting at 2:00 in the afternoon tomorrow. The meeting place is going to be the meeting room A. The intent classifier may determine the user's intent associated with the user request, (see Shenoy: Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 18 lines 1-67, Col. 22 lines 1-67, Col. 41 lines 1-67 and FIG. 5). This reads on the claim concepts of transmit, using the interface, a request to the first user for a first set of data, the first set of data comprising information about the in-person meeting between the first user and the second user); 
receive, using the interface, the first set of data from the first user; determine, based on the first set of data, a score of the second user (Shenoy discloses Receive, from a first client system associated with a first user, a message sent from the first user to a second user (set of content objects to display to a user) and browser may use to render the web interface. the assistant system 140 may compute a confidence score for the intent to offer entity information based on user behavior history records associated with the second user. The assistant system 140 may then calculate similarity scores (e.g., based on cosine similarity) between the feature vector representing the user's interest and the feature vectors representing the candidate entities. The ranking may be alternatively based on a ranking model that is trained based on user feedback data. The assistant system may send, to a second client system associated with the second user, if the confidence score exceeds a threshold score, instructions for presenting a suggestion to the second user to store the values for entity information in association with a profile record for the entity. (see Shenoy: Col. 5 lines 1-67, Col. 11 lines 1-67, Col. 16 lines 1-67, Col. 24 lines 1-67, Col. 30 lines 1-67, Col. 30 lines 1-67, Col. 44 lines 1-67 and FIG. 6). This reads on the claim concepts of receive, using the interface, the first set of data from the first user; determine, based on the first set of data, a score of the second user); and 
However, Shenoy does not appears to specifically disclose transmit, using the interface, a notification, based on the score, to the second user. 
In the same field of endeavor, Wu discloses transmit, using the interface, a notification, based on the score, to the second user (Wu discloses a system that could facilitate off-line social interaction by incorporating Attendee specific personalized introductions, group matching, or Networking Activity recommendations would help make interpersonal networking more efficient and effective for potential Attendees. The recommendation system interface, such as an app or interpersonal networking interface device, a notification (e.g. e-mail, text, mobile or desktop push notification, phone call, etc.), or any other way. Attendee may be visible to the specific user or attendee, or may alert the specific user or Attendee through a notification, e-mail, or other message. A personal introduction between two system users may be defined to only consider Characteristics and Interests that have validity weights over a defined threshold for both users, (see Wu: Para. 0160-0164, 0188, 0216, 0221 and 0253). This reads on the claim concept of transmitting a notification, based on the score, to the second user). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy in order to have incorporated a notification based on the user’s relationships between the scores associated (notification), as disclosed by Wu, since both of these mechanisms are directed to it is possible to implement advanced matching algorithms with the help of Al or AR. Similar to Netflix and Amazon, a dating app can base its recommendations on complex data analysis. Facial recognition, biological data use, and behavior analysis would definitely provide more efficient matching and predictions. This feature is common in social networks, but most dating apps do not have a personalized feed. If you implement this, users can express their thoughts and ideas, and share photos so that they have a better chance of finding their soulmate. A messenger is another core component in a dating app. whichever matchmaking process you apply; the next step always involves communication. Users can be notified about connections to meet interest in a dating app. they can be sent in the form of potential dates based on navigations throughout the city, visited places, and intersection points. Online dating is simply a method of meeting people, and it has advantages and disadvantages. The variety of dating sites is constantly growing, with many sites focused on very specific groups or interests. The optimum number of clusters will be determined based on specific evaluation metrics which will quantify the performance of the clustering algorithms. To evaluate the clustering algorithms, create an evaluation function to run on list of scores. In social media, a follow means a user would like to keep updated with another user's activities. Follows are different from likes and shares. Likes mean user find some content interesting; shares mean user would like others in his/her circle to know. But a follow means his/her interest in receiving time to time updates. Creating a matching rule is an iterative process in which you enter the factors used to determine if one record is a match for another. For each domain in the rule, enter a numerical weight that determines how the matching analysis for the domain will be compared to that for each other domain in the rule. The weight indicates the contribution of the field's score to the overall matching score between two records. The calculated scores assigned to each source field are
summed together for a composite matching score for the two records. Notification, attributes are
uniquely identified by their name. Attribute types belong to a pre-defined set of type. Incorporating the
teachings of Wu into Shenoy would produce an interpersonal network manager maintains data on user
characteristics and interests, and updates this data based on direct feedback and inferences drawn from various kinds of user associated information, as disclosed by Wu, (see Abstract).
Regarding claim 13, (drawn apparatus): claim 13 is apparatus claims respectively that correspond to method of claim 2. Therefore, 13 is rejected for at least the same reasons as the method of 2. 
Regarding claim 18, (drawn apparatus): claim 18 is apparatus claims respectively that correspond to method of claim 7. Therefore, 18 is rejected for at least the same reasons as the method of 7. 
Claims 3, 6, 10, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Wu et al. (US 2017/0109446 A1, hereinafter Wu), Terrill et al. (US 8,010,546 B2 hereinafter Terrill) and in view of Rodriguez et al. (US. 2018/0367483 A1, hereinafter Rodriguez). 
Regarding dependent claim(s) 3, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises: receiving location information from the first user indicating a location of the first user at a first time; receiving location information from the second user indicating a location of the second user at a second time (Terrill discloses Once a mutually agreeable date has been planned, the parties are invited to meet at the proposed time, place, and location. A simplified screen shot of an example suggestion of a location to meet to be used in the on-line dating platform. The platform can take that address information and use it to find an optimal dating location. Both participants can also provide contact information (cell phone) such that if either person is running late or needs to cancel the meeting, they can communicant with an electronic device. That is capable of transmitting, receiving, or recording messages, images, sounds, data, or other information by electronic means or that, in appearance, purports to be a cell phone, computer, or such other device Note that voice-mail or text messages can be sent to either user in cases where an individual is running late or cannot make the pre-date meeting. After the pre-date request is sent. The end user receiving this message can elect to accept this date or the end user can suggest alternative locations for this meeting. Once these items have been completed, a pre-date request is then sent to the platform. Data transmission refers to the process of transferring data between two or more digital devices. A predate is a short, low pressure, in-person meeting between an end user and the selected match. The pre-date may be thought of as an intermediate step between email and a full-fledged date, which may be inclusive of dinner. An off-line component (as described below) such that one or more end users can meet, gather information, resolve to meet, and then subsequently meet in person. End users 12 may also seek to access or to initiate a communication with other users that may be delivered via communications network 14. End users 12 may review data {such as profiles for example) associated with other users in order to make matching decisions or elections. Data, as used herein in this document, refers to any type of numeric, voice, video, or script data, or any other suitable information. End user may be representative of a cellular telephone, which is a telecommunication device that uses radio waves over a networked area (cells/texts) required to have phone number and is served through a cell site or base station at a fixed location, enabling calls to transmit wirelessly over a wide range, to a fixed landline or via the Internet, (see Terrill: Col. 5 line 1- 67, Col. 6 line 1-67, Col. 15 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67 and FIG. 1-24). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises: receiving location information from the first user indicating a location of the first user at a first time; receiving location information from the second user indicating a location of the second user at a second time).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a message sent from the first user to a second user of Shenoy and Wu in order to have incorporated an on-line dating service, as disclosed by Terrill, since both of these mechanisms are directed to networking architectures have grown increasingly complex in communications environments. In recent years, a series of protocols and configurations have been developed in order to accommodate a diverse group of end users having various networking needs. Many of these architectures have gained significant notoriety because they can offer the benefits of automation, convenience, management, and enhanced consumer selections. Certain network protocols may be used in order to allow an end user to conduct an on-line search of candidates to fill a given vacancy. These protocols may relate to job searches, person finding services, real estate searches, or on-line dating. While some naive business people believe that on-line dating is simply a matter of matching supply and demand, there is statistical and empirical evidence to suggest that successful on-line dating entails far more. network environment is provided that greatly reduce disadvantages and problems associated with conventional on-line dating management techniques. A designation of the slider bar by one of the end users represents a quantitative value to be processed by the central web site. The central web site can use the interest rating component to match two of the end users that have substantially similar interest ratings. For example, in some embodiments, a personality profile can be displayed to the end user concurrently with the personality profile of a potential candidate. Using such a comparison/ contrast format, the end user could readily see how his interests and character traits are aligned or asymmetrical: either of which may produce positive or negative outcomes. Other comparisons (or overlay formats) can be provided by the question/answer sections of the dating platform. Note that many of the questions being answered by a given participant may be pre-selected by the interested participant. Incorporating the teachings of Terrill into Shenoy and Wu would produce a feature in a network environment is provided that includes a central web site operable to interface with one or more end users and to manage information related to one or more of the end users. The central web site includes a set of questions for one or more of the end users to complete, whereby the central web site is operable to display a comparison of answers for the questions that are submitted by a first end user and a second end user, as disclosed by Terrill, (see Abstract). 
However, the combination of Shenoy, Wu and Terrill do not appear to specifically disclose determining that the location of the first user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time. 
In the same field of endeavor, Rodriguez discloses determining that the location of the first user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time (Rodriguez discloses digital device use for communications between users. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The one or more characteristics can include a geographic location of at least one of the one or more particular user devices, a local time for at least one of the one or more particular user devices such as user's location and time at the location. If Jim is free to meet at 4:00 (server module) may contact user Jim (or Jim's scheduling bot) to exchange messages, and provide a response to user. Location Services allows apps and websites (including Maps, Camera, Weather, and other apps) to use information from cellular. A geometric dimensioning and tolerance location control used on device. GPS satellites broadcast their signals in space with a certain accuracy, but what you receive depends on additional factors, including satellite geometry, signal blockage, atmospheric conditions, and receiver design features/quality, (see Rodriguez: Para. 0028- 0035, 0163, 0286-0292, 0321, 0409-0416 and 0423-0437). This reads on the claim concept of determining that the location of the first user at the first time is within a first tolerance of the location of the second user at the second time; and determining that the first time is within a second tolerance of the second time). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy, Wu and Terrill in order to have incorporated tolerance of the location, as disclosed by Rodriguez, since both of these mechanisms are directed to using a mobile device even powering it on exposes location data. Mobile devices inherently trust cellular networks and providers, and the cellular provider receives real-time location information for a mobile device every time it connects to the network. This means a provider can track users across a wide area. Location data from a mobile device can be obtained even without provider cooperation. These devices transmit identifying information when connecting to cellular networks. When evaluating tolerances that are a set tolerance value, the calculation is impacted by how the high/low tolerance values are applied to location. Define value and percent/distance tolerances to override exceptions generated by the match rules. The Matching process uses match tolerances when comparing with the other user location. Users identify their location and share it with others users. Apps measure a distance between objects (Google Maps mark your location and show the nearest cafe). ln-app maps build optimum routes from one point to another (shows the fastest ways to the destination). All today's mobile devices have an in-built GPS module, so GPS is by far the most popular way to locate a device outdoors. GPS receives signals from the satellite, and it's highly precise (down to 15 meters/49 feet), works almost everywhere, and doesn't require an Internet connection. The Global Positioning System (GPS) is a GNSS (Global Navigation Satellite System) that consists of a ground-based control system, a series of satellites, and any number of anonymous receivers. It's a system of satellites that communicate one way, and the signals that come from them have nothing to do with mobile networks. All location values are communicated to your app or Web site as a mathematical point of infinitely small size. The something that's missing is the knowledge that people often confuse precision and accuracy. There are additional APls that can provide all sorts of data on roads, traffic, businesses, and more. Many apps get permissions for all sorts of irrelevant sensors and data on phones. Use location only when it benefits the user never because more data is good just for your own internal purposes or to sell users' information. Incorporating the teachings of Rodriguez into Shenoy, Wu and Terrill would produce a method includes initiating an embedded application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device. The chat interface displays messages originating from other user devices participating in a chat conversation over a network and associated with chat users. An indication is received over the network that one or more particular devices of the other user devices have connected to an embedded session associated with the embedded application. In response, chat identities associated with particular users of the particular user devices are provided from the messaging application to the embedded application. The particular users are designated as member users of the embedded session, and the embedded application is updated based on data received from particular user devices of the embedded session, as disclosed by Rodriguez, (see Abstract). 
Regarding dependent claim(s) 6, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine-learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold. 
In the same field of endeavor, Rodriguez discloses wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine-learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold (Rodriguez discloses if user a suggests meeting for coffee to user B states with a digital device use for communications between users. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The chat interface displays messages originating from other user devices participating in a chat conversation over a network and associated with chat users. The system may contact users scheduling bot to exchange messages, and provide a response to end user. Training may include applying supervised learning techniques and Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. A machine-learning model is the output generated when you train your machine learning algorithm with data. After training, when you provide a model with an input, you will be given an output. Unsupervised learning conducts an iterative process, analyzing data without human intervention. Classification models must predict a probability of class membership. Algorithms are designed using probability (e.g. Naive Bayes). Learning algorithms will make decisions using probability based on the threshold probability of occurrence. A threshold number of top ratings) may be selected by user input as a command or message that triggers an action in an associated embedded application. User input is received from one or more-member users of one or more-member devices of the one or more other user devices, such as chat/text/message. Threshold value and consider all those decision score values which are less than this decision Threshold as a negative class (0) and all those decision score values that are greater than this Decision Threshold value as a positive class (1), (see Rodriguez: Para. 0289-0290, 0410-0423, 0460-0467 and 0482-0486). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises: determining a probability that the first user and the second user had the in-person meeting, the probability determined in part by applying a machine-learning algorithm to the message, the machine-learning algorithm adapted to determine the probability that the first user and the second user had the in-person meeting based on at least the message received from the first user; and determining that the probability is greater than a threshold). 
Regarding dependent claim(s) 10, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user. 
In the same field of endeavor, Rodriguez discloses further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user (Rodriguez discloses if user A suggests meeting for coffee to user B states with a digital device use for communications between users (multiple member users and/or chat users). a plurality of suggested commands can be generated and can be ranked based on one or more predetermined criteria by using a ranking score machine learning model and based training data set. A recommendation can describe a particular action that is suggested for the user. A recommendation engine (e.g., based on rules used in determining outcomes in the embedded application, other rule sets, decision trees, etc.) to determine the suggested response items/within multi users for each other's. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. In a chat conversation between user devices. The system may contact users scheduling bot to exchange messages, and provide a response to end user. Training may include applying supervised learning techniques and Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. A machine-learning model is the output generated when you train your machine-learning algorithm with data. After training, when you provide a model with an input, you will be given an output. Unsupervised learning conducts an iterative process, analyzing data without human intervention. Classification models must predict a probability of class membership. Algorithms are designed using probability (e.g. Naïve Bayes). Learning algorithms will make decisions using probability based on the threshold probability of occurrence. A threshold number of top ratings) may be selected by user input as a command or message that triggers an action in an associated embedded application. User input is received from one or more-member users of one or more-member devices of the one or more other user devices, such as chat/text/message.), (see Rodriguez: Para. 0276-0290, 0302-0310, 0410-0423, 0348, 0460- 0467 and 0482-0486). This reads on the claim concept of further comprising: determining, based on the score of the second user, a recommendation of a third user for a fourth user, wherein determining the recommendation of the third user for the fourth user comprises implementing a machine-learning algorithm adapted to determine, based in part on a set of features comprising the score of the second user, a set of recommendations among a set of users; and presenting a profile of the third user to the fourth user).
Regarding claim 14, (drawn apparatus): claim 14 is apparatus claims respectively that correspond to method of claim 3. Therefore, 14 is rejected for at least the same reasons as the method of 3. 
Regarding claim 17, (drawn apparatus): claim 17 is apparatus claims respectively that correspond to method of claim 6. Therefore, 17 is rejected for at least the same reasons as the method of 6. 
Regarding claim 21, (drawn apparatus): claim 21 is apparatus claims respectively that correspond to method of claim 10. Therefore, 21 is rejected for at least the same reasons as the method of 10. 
Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Wu et al. (US 2017 /0109446 A1, hereinafter Wu) and in view of Adamson et al. (US. 10,510,026 B1, hereinafter Adamson). 
Regarding dependent claim(s) 4, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting. 
In the same field of endeavor, Adamson discloses wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting (Adamson discloses an in-person meeting, these solutions often provide little information about what meeting locations are available. As such, these solutions are unable to dynamically recommend the most effective room available for a meeting based on the location. A first computing system, access via a computer network to a scheduling application program interface (API) for scheduling meetings; receiving, at the server system via the computer network, a meeting request from a second computing system associated with a meeting organizer via the API, the meeting request being a request to schedule a meeting at a particular time and place. An indication of the identified redundant user IDs included in the meeting; providing, in graphical user interfaces to one or more users. Receive user input via input device indicating User IDs of meeting invitees, (see Adamson: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67 and Col. 7 line 1-67). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises receiving at least one of an indication from the first user that the first user and the second user had the in-person meeting and an indication from the second user that the first user and the second user had the in-person meeting). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy and Wu in order to have incorporated indicating between users, as disclosed by Adamson, since both of these mechanisms are directed to data may enter an information system in a variety of different ways, and the input device that is most appropriate will usually depend on the type of data being entered into the system, how frequently this is done, and who is responsible for the activity. All interactions between a potential or active customer and a company. As a scientific process it could be applied to anything. The user experience part refers to the interaction between the user and a product or service (user). User interface design is a strictly digital term. A user interface is the point of interaction between the user and a digital device or product like the touchscreen on your smartphone, or the touchpad you use to select what kind of coffee you want from the coffee machine. In relation to websites and apps, UI design considers the look, feel, and interactivity of the product. User interface (UI) design is the process designers use to build interfaces in software or computerized devices, focusing on looks or style. An indicator is a way of making a page element (be it content or part of the user interface) stand out to inform the user that there is something special about it that warrants the user's attention. Often, the indicator will denote that there has been some change to the item represented by that element. Indicators are used quite frequently to signal validation errors or notifications, they can also be used on their own. Indicators are visual cues intended to attract users' attention to a particular piece of content or UI element that is dynamic in nature. (If something always looks the same, it's not an indicator, no matter how flamboyantly it's designed.). They are associated with a UI element or with a piece of content, and should be shown in close proximity to that element. They do not require that a user act, but are used as a communication tool to cue the user to something of note. Study the market trends, demographics (male-female ratio, age, income, location, etc.), and psychometric parameters to define a detailed user portrait. Build a behavior-stimulating feature on top of the general functionality of a dating app. For instance, give rewards when a user logs into the app, creates a great profile, writes messages, or for other actions. Motivate users to use good quality photos for their profiles. As well, personalized feeds, a unique matchmaking function, and app moments can help with user engagement. Incorporating the teachings of Adamson into Shenoy and Wu would produce method for scoring electronic meeting requests for attendee redundancy. In an example method, the method includes retrieving, using one or more processors, user IDs of meeting attendees; retrieving, using the one or more processors, one or more characteristics associated with the user IDs; retrieving, using the one or more processors, a rule having one or more parameters for scoring meeting composition; comparing, using the one or more processors, the one or more characteristics associated with the user IDs based on the one or more parameters of the rule, as disclosed by Adamson, (see Abstract). 
Regarding dependent claim(s) 5, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet. 
In the same field of endeavor, Adamson discloses wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet (Adamson discloses the redundancy scorer 322 determines an objective of the meeting (also called a category or meeting type). Responsive to such a request, the analytics engine may generate and send an electronic message (e.g., e-mail, text message, mobile notification, etc.) and electronic meeting invitations (e.g., messages). The redundancy scorer 322 may determine an objective of the meeting by parsing the meeting request for objective related information (e.g., inclusion or exclusion of certain keywords), and determining the objective based thereon. The meeting, the redundancy scorer 233 may update the redundancies based on the changes in the invitees. In further implementations, the meeting scheduling interface 1000 may be displayed in different ways. For example, a report may be generated and displayed, a notification may be sent to individual invitees, etc. An in-person meeting, these solutions often provide little information about what meeting locations are available. As such, these solutions are unable to dynamically recommend the most effective room available for a meeting based on the location. A first computing system, access via a computer network to a scheduling application program interface (API) for scheduling meetings; receiving, at the server system via the computer network, a meeting request from a second computing system associated with a meeting organizer via the API, the meeting request being a request to schedule a meeting at a particular time and place. An indication of the identified redundant user IDs included in the meeting; providing, in graphical user interfaces to one or more users. Receive user input via input device indicating User IDs of meeting invitees, (see Adamson: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67, Col. 6 lines 1-67, Col. 7 line 1-67, Col. 19 line 1-67 and Col. 28 line 1-67). This reads on the claim concept of wherein determining that the first user and the second user had the in-person meeting comprises locating at least one keyword of a set of keywords in the message received from the first user, the set of keywords comprising keywords indicating that the first user and the second user are planning to meet). 
Regarding claim 15, (drawn apparatus): claim 15 is apparatus claims respectively that correspond to method of claim 4. Therefore, 15 is rejected for at least the same reasons as the method of 4. 
Regarding claim 16, (drawn apparatus): claim 16 is apparatus claims respectively that correspond to method of claim 5. Therefore, 16 is rejected for at least the same reasons as the method of 5. 
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Wu et al. (US 2017 /0109446 A1, hereinafter Wu) and in view of Brisebois et al. (US. 10,417,613 B1, hereinafter Brisebis).   
Regarding dependent claim(s) 8, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user. 
In the same field of endeavor, Brisebis discloses further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user (Brisebois discloses each user may have a profile that includes a list of package identifiers for that user which multi users . The profile corresponds (e.g., personal message, business message and text etc.). The user permission manager 1262 maintains an access profile for each user of the cross-platform DLP system. The cross-platform DLP policy can be applied and evaluated against such communications for purposes of identifying violations. The access profile can be created based on, for example, directory information (e.g., Active Directory). The user's ability to take the enforcement action may be conditioned on violation(s) having occurred. The actions that can be taken may include publishing a warning to the user, alerting an administrator or other designated user, preventing further actions by the user, forcing user log off. User-initiated communication events include a user creating, drafting, receiving, viewing, opening, editing, transmitting or otherwise accessing or acting upon a communication. The classification to which the profile corresponds (e.g., personal message, business message, etc.), (see Brisebois Col. 14 line 1-67, Col. 16 line 1-67, Col. 22 line 1-67, Col. 43 line 1-67, Col. 45 line, Col. 46 line 1-67, Col. 53 line 1-67, Col. 57 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, preventing the second user from transmitting a second message destined for a third user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy and Wu in order to have incorporated violations of the platform policy, as disclosed by Brisebois, since both of these mechanisms are directed to specifies a platform as the base platform if this policy is enabled in that platform. This policy migrates data from the base platform's profiles to the cross-platform settings store. Each platform's own set of profiles are stored in a separate OU. You must decide which platform's profile data to use to seed the cross-platform settings store. It is referred to as the base platform. If the cross-platform settings store contains a definition file with no data, or the cached data in a single-platform profile is newer than the definition's data in the store, Profile Management migrates the data from the single-platform profile to the store unless you disable this policy. Crossplatform apps are riding the popularity of mobile application development. Its ability to run in multiple mobile platforms allows startups to save cost and decrease development time. Mobile applications are mobile apps developed to function for multiple mobile platforms. These apps are compatible with more than one operating system. Mobile applications are using native elements to give the user great experience despite the device they use. So they share the same codebase for all platforms, but they can have their own respectful differences in UI. Using location map accounts, the app analyzes user data and offers matches based on geographical location, common interests or mutual friends. A variety of communication technologies. We use the term to include both text and instant messages sent from built in and native applications such as SMS and MMS, instant messaging applications built into devices such as Apple's iMessage, and instant messaging apps that a user must download onto their device, like WhatsApp. Mobile applications frequently access sensitive personal information to meet user or business requirements. Because such information is sensitive in general, regulators increasingly require mobile app developers to publish privacy policies that describe what information is collected. If your Action contains content that may be inappropriate for general audiences, it must include a disclaimer at the beginning of the user's first conversation with the Action and in the Assistant Directory description. Information associated with the detected violation, the context information, and/or the like. The information associated with the detected violation can include, for example, user-identification information (e.g., name, user name, ID, etc.), violation type (e.g., identification of the particular violation if multiple violation types are allowed by the app platform), a time of the violation, a communication that constituted the violation, a communication identifier for the communication that constituted the violation, and/or other information that is readily accessible at a time of violation detection. Incorporating the teachings of Brisebois into Shenoy and Wu would produce includes determining timing information, device-identification information, and user-location information for the set of logged user initiated events, as disclosed by Brisebois, (see Abstract). 
Regarding dependent claim(s) 9, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user. 
In the same field of endeavor, Brisebis discloses further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user (Brisebois discloses each user may have a profile that includes a list of package identifiers for that user which multi users. The profile corresponds (e.g., personal message, business message and text etc.). The process can continue indefinitely (e.g., until terminated by rule or by an administrator or other user). The user permission manager 1262 maintains an access profile for each user of the cross-platform DLP system. The cross-platform DLP policy can be applied and evaluated against such communications for purposes of identifying violations. The access profile can be created based on, for example, directory information (e.g., Active Directory). The user's ability to take the enforcement action may be conditioned on violation(s) having occurred. The actions that can be taken may include publishing a warning to the user, alerting an administrator or other designated user, preventing further actions by the user, forcing user log off. User-initiated communication events include a user creating, drafting, receiving, viewing, opening, editing, transmitting or otherwise accessing or acting upon a communication, (see Brisebois Col. 14 line 1-67, Col. 16 line 1-67, Col. 22 line 1-67, Col. 43 line 1-67, Col. 45 line, Col. 46 line 1-67, Col. 53 line 1-67, Col. 57 line 1-67, Col. 63 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of further comprising: determining that the first set of data indicates that the second user violated a term of service; and in response to determining that the first set of data indicates that the second user violated the term of service, terminating a service of the second user). 
Regarding claim 19, (drawn apparatus): claim 19 is apparatus claims respectively that correspond to method of claim 8. Therefore, 19 is rejected for at least the same reasons as the method of 8. 
Regarding claim 20, (drawn apparatus): claim 20 is apparatus claims respectively that correspond to method of claim 9. Therefore, 20 is rejected for at least the same reasons as the method of 9. 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 10,949,616 B1, hereinafter Shenoy) in view of Wu et al. (US 2017 /0109446 A1, hereinafter Wu) and in view of Kramer (US. 9,355,358 B1, hereinafter Kramer). 
Regarding dependent claim(s) 11, the combination of Shenoy and Wu discloses the method as in claim 1. However, the combination of Shenoy and Wu do not appear to specifically disclose further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting; transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data, a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user. 
In the same field of endeavor, Kramer discloses further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting (Kramer discloses as part of an on line dating website, users are matched, in part, based on referral information provided by acquaintances. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users (include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. Determining relationship compatibility between a subject user and one or more other users. They system includes transmitting and receiving responses from users. The website interface includes, text message, email, or other form of communication. Online dating website, where users can register a subject user acquaintance, provide input about them, and provide the opportunity for the subject user to meet other users (for the first time/second time/more time). a user interface on a mobile device, such as a network-ready mobile phone, personal data assistant, tablet, or other portable computing system and receive information from the system, (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of further comprising: receiving a second message from the first user; transmitting the second to a third user; determining, based at least in part on the message, that the first user and the third user had a second in-person meeting); 
transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data (Kramer discloses as part of an online dating website, users are matched, in part, based on referral information provided by acquaintances. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users {include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. The information submitted by the one or more acquaintances of the subject can be received by the system at any time after the request by the subject user has been made {include multiple users). Online dating website, where users can register a subject user acquaintance, provide input about them, and provide the opportunity for the subject user to meet other users {for the first time/second time/more time). a user interface on a mobile device, such as a network-ready mobile phone, personal data assistant, tablet, or other portable computing system and receive information from the system. Data collected about the subject user from one or more acquaintances, such as user's information. Users' profiles, thus providing the capability for users to view potential relationship partners (second inperson meeting). Data from the input of users, such as subject users and acquaintances of the subject users, are utilized to analysis for determining relationship compatibility. Transmission is actually process of sending and propagating analog or signal of digital information, (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 9 line 1-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67 and Col. 16 line 1-67). This reads on the claim concept of transmitting a second request to the first user for a second set of data, the second set of data comprising information about the second in-person meeting between the first user and the third user; receiving the second set of data from the first user; determining, based on the second set of data), 
a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user (the data analysis module can compute a compatibility score using correspondence analysis. The compatibility score can be a measurement of the likelihood that two or more users will form a successful relationship. The module generating a validity score associated with the user's validated user profile, wherein the validity score is commensurate with the other user's verification of the user's personality profile. Online dating sites often utilize user-fillable forms that seek to build a user profile with questions before meeting face to face. That requires transmitting message/text between users. Users (include multiple users) can view profiles, pictures, and other media to build an impression and ultimately determine if they are interested in the person. The panel can recommend that the subject user be put in contact with one or more other users of the system based on the results of the interview. That suggested the likelihood of a successful relationship there between, and using the indication to refine the personality profile of the first user in subsequent determinations of the compatibility value. Suggested Connections section shows/presenting a profile thumbnail images of potential relationship partners, which can be other users of the system {a recommendation of a fourth user for the first user/presenting a profile), (see Kramer: Col. 4 line 35-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 9 line 1-67, Col. 11 line 1-67, Col. 12 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67 and Col. 16 line 1-67). This reads on the claim concept of a second score of the third user; determining, based in part on the first score and the second score, a recommendation of a fourth user for the first user; and presenting a profile of the fourth user to the first user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the enhanced a network environment for matching users and notification based on the users relationships between the scores associated of Shenoy and Wu in order to have incorporated second in-person meeting between users, as disclosed by Kramer, since both of these mechanisms are directed to these on line dating services run on a curious mix of technology, science, alchemy and marketing. Under the covers, they combine large databases with business intelligence, psychological profiling, matching algorithms and a variety of communications technologies to match up singles and to convert one-time visitors into paying monthly subscribers. Online matchmaking services typically ask users to fill out questionnaires about their lifestyle, hobbies, work, and other interests. In some cases, these questionnaires are extremely comprehensive: asks each user to fill out a question psychological profile in order to receive matches (Perfect your algorithm). Think about what values will be the most important to your potential users and how you should rank their matches. A profile page acts as the home page of a profile. It gives the essential and sharable information of a user. All profiles are customizable and the user gets to decide what shows up on their profile. A user must be able to send a friend request or just follow the account he/she likes in order to see other users. Communicating a user needs to share a file with his conversational partner and notifications another essential feature of almost any application. Such a feature is extremely necessary for both users, as the owner of the resource. Users will especially need analytical tools if they want to promote their user profile or services to anther users. Each data structure has an interface. Interface represents the set of operations that a data structure supports. An interface only provides the list of supported operations, type of parameters they can accept and return type of these operations. A user interface is the view of a database interface that is seen by the user. User interfaces are often graphical or at least partly graphical (GUI - graphical user interface) constructed and offer tools which make the interaction with the database easier. This interface consist of forms which are adapted to the user. He/She can fill in all of the fields and make new entries to the database or only some of the fields to query the other ones. But some operations might be restricted by the application. User interface describes the way in which a human interacts with a machine. UI makes the exchange between users and machines possible. Incorporating the teachings of Kramer into Shenoy and Wu would produce utilizes personality information provided by acquaintances of a subject user to match personality traits of other users. The systems and methods described herein can be used, e.g., as part of an online dating website, users are matched, in part, based on referral information provided by acquaintances, as disclosed by Kramer, (see Abstract). 
Regarding claim 22, (drawn apparatus): claim 22 is apparatus claims respectively that correspond to method of claim 11. Therefore, 22 is rejected for at least the same reasons as the method of 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                            Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164